This is an application for a writ of habeascorpus. The petitioner, who is confined in the California state prison at San Quentin, was sentenced by the superior court, in and for the county of Butte, on September *Page 661 
24, 1917, "for the indeterminate term of one to fourteen years," after having entered a plea of guilty to the crime of forgery, committed on the eighteenth day of June, 1917, before the indeterminate sentence law of this state went into effect. Thereafter, and pursuant to the personal request of the petitioner, the court made an order for his return into court, to the end that a legal judgment might be pronounced and entered in the case, following the procedure laid down inIn the Matter of the Application of Charles Lee for a Writ ofHabeas Corpus, 177 Cal. 690, [171 P. 958]. The defendant was, on the twenty-second day of March, sentenced to serve a term of five years in the state penitentiary at San Quentin. The defendant thereupon in open court gave notice of, and thereafter perfected, an appeal from the judgment. [1] The precise questions, presented by this petition, were considered by the district court of appeal for the third appellate district and were decided adversely to the appellant. (People
v. Booth, 37 Cal.App. 650, [174 P. 685].)
The petition for the issuance of a writ of habeas corpus is, therefore, denied.